        Case 1:20-cv-01265-PJK-SMV Document 9 Filed 01/13/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



  ROBERT VIGIL,

           Plaintiff,

  vs.

  CITY OF ESPANOLA, a municipality,
  CITY OF ESPANOLA POLICE
  DEPARTMENT, RAYMOND
  ROMERO, former Chief of Police, an                      No. 1:20-cv-01265-PJK-SMV
  individual, in individual and official
  capacity, SALLY BAXTER, Human
  Resources Representative, an individual,
  in individual and official capacity, and
  MARK TRUJILLO, City Manager, an
  individual, in individual and official
  capacity,

          Defendants.


                        MEMORANDUM OPINION AND ORDER



        THIS MATTER is before the court on Individual Defendants’ (Raymond Romero,

Sally Baxter, and Mark Trujillo) Motion to Dismiss Individual Defendants filed

December 14, 2020. ECF No. 3. Upon consideration thereof, the motion is well taken as

to the ADA claims, but not well taken as to the NMHRA claims. Thus, the motion

should be granted in part and denied in part.

        In this removal action, Plaintiff Robert Vigil alleges discriminatory termination
        Case 1:20-cv-01265-PJK-SMV Document 9 Filed 01/13/21 Page 2 of 4




from employment as a City of Espanola police officer. He claims that various

defendants failed to accommodate his disability (Counts 1 (ADA) and 2 (NMHRA)) and

discriminated against him based on his disability (Counts 3 (ADA) and 4 (NMHRA)). In

deciding a motion to dismiss, the court inquires whether the complaint contains

“sufficient factual matter” to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

        Plaintiff concedes, as he must, that the ADA claims at issue here do not allow for

individual capacity suits against persons who are not otherwise considered employers.

See Butler v. City of Prairie Village, 172 F.3d 736, 744 (10th Cir. 1999). Thus, the ADA

claims must run against the employer entity and the court will dismiss the ADA claims to

the extent they seek to impose liability on the individual defendants. Cf. Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 70–71 (1989) (noting that a suit against a

government official in his or her official capacity is no different than a suit against the

entity itself).

        As to the NMHRA claims, the Individual Defendants recognize that the NMHRA

allows individual capacity claims, but contend that Plaintiff failed to exhaust his

administrative remedies by not naming them in the charging document. Plaintiff has the

better argument given Lobato v. State Env’t Dep’t, 267 P.3d 65 (N.M. 2011), where the

New Mexico Supreme Court excused the exhaustion requirement for a plaintiff

proceeding without counsel because the charging form only requested the name of the
                                              -2-
       Case 1:20-cv-01265-PJK-SMV Document 9 Filed 01/13/21 Page 3 of 4




agency, not the names of individuals. Id. at 68–69. Although the Individual Defendants

argue that the Plaintiff had consulted a lawyer and should have had counsel submit a

formal charge of discrimination in accordance with website directions, the fact remains

that the Plaintiff filed the charge pro se. Moreover, it appears that Plaintiff, while not

formally exhausting his NMHRA claims, discussed the substance of his claims with the

Individual Defendants, as recounted in a pre-charge letter written by his former counsel.

ECF No. 3-3. So, at the very least, he alerted the Individual Defendants to the problems

as he saw them. See Lobato, 267 P.3d at 69 (noting that Defendants “had at least

constructive notice” of their involvement in the allegations).

       Defendants contend that Plaintiff has not presented affirmative evidence, such as a

sworn affidavit, establishing that he filed his charge pro se. Although Defendants have

brought their motion under Rule 12(b)(6), this is properly understood as a challenge to

subject-matter jurisdiction under Rule 12(b)(1). See Mitchell-Carr v. McLendon, 980

P.2d 65, 71 (N.M. 1999). Plaintiff will ultimately need to prove the jurisdictional facts

by a preponderance of the evidence. Fed. Deposit Ins. Corp. v. Oaklawn Apartments,

959 F.2d 170, 174 (10th Cir. 1992). However, because this court is deciding the motion

based on the submitted materials and without the benefit of a pretrial evidentiary hearing,

the Plaintiff need only make a prima facie showing of subject matter jurisdiction. Id.; see

Kibler v. Genuine Parts Co., No. CIV 17-0486, 2017 WL 4410786, *4 (D.N.M. Oct. 2,

2017). Here, Plaintiff’s representations in his response and review of the charge of

discrimination form have satisfied the court that this burden was met.
                                             -3-
      Case 1:20-cv-01265-PJK-SMV Document 9 Filed 01/13/21 Page 4 of 4




      NOW, THEREFORE, IT IS ORDERED that Motion to Dismiss Individual

Defendants filed December 14, 2020 (ECF No. 3) is granted insofar as the ADA claims

against the Individual defendants are dismissed and is denied insofar as the NMHRA

claims against the Individual Defendants.

      IT IS FURTHER ORDERED that the Joint Motion to Dismiss Personal Capacity

Claims filed January 12, 2021 (ECF No. 8) is declared moot.

      DATED this 13th day of January 2021 at Santa Fe, New Mexico.

                                                  Paul Kelly, Jr.
                                                  United States Circuit Judge
                                                  Sitting by Designation
Counsel:
Andrea K. Robeda, YLAW, P.C., Albuquerque, New Mexico for the Defendants
Raymond Romero, Sally Baxter, and Mark Trujillo.

Betty Salcedo, Salcedo Law PC, Albuquerque, New Mexico for Plaintiff.




                                            -4-
